Title: From Thomas Jefferson to John Gardiner, 19 August 1807
From: Jefferson, Thomas
To: Gardiner, John


                        
                            Sir
                            
                            Monticello Aug. 19. 07.
                        
                        I return you the paper you were so kind as to inclose me, having had scarcely time to give it a hasty
                            perusal. my time is so entirely engrossed with the public business, now more than ever crouding on me, that it is
                            impossible for me to bestow attention on subjects not immediately incumbent on me. no one wishes success, more than I do
                            to domestic manufacture, & especially under present appearances; & no one will more certainly give them the most
                            important of all encouragements, the preference of all others so far as my own wants go. but the establishing such works,
                            the conducting them, & the having concern in them, are so entirely within the competence of private and patriotic
                            citizens, & they are so much more competent & at leisure for them, that it would be a double abuse for me to become
                            any thing more than their customer. I tender you my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    